COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-192-CR
                                         
JESUS TOVAR MORENO A/K/A                                               APPELLANT
JESUS T. MORENO
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant's “Motion To Dismiss Appeal.”  The motion
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.
42.2(a).  No decision of this court having been delivered before we received
this motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App.
P. 43.2(f).
                                                                  PER CURIAM
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2003